Contact:Edward F. Seserko President and CEO (412) 681-8400 For Immediate Release February 5, 2013 EUREKA FINANCIAL CORP. ANNOUNCES EARNINGS FOR THE THREE MONTHS ENDED DECEMBER 31, 2012 Pittsburgh, Pennsylvania – Eureka Financial Corp., (the “Company”), the parent holding company for Eureka Bank (the “Bank”), Pittsburgh, Pennsylvania, today announced net income for the three months ended December 31, 2012 of $333,000, or $0.25 diluted earnings per share, as compared to net income of $388,000, or $0.31 diluted earnings per share, for the three months ended December 31, 2011.The decrease in net income was primarily attributable to an increase in noninterest expense and, to a lesser extent, an increase in the provision for loan losses and a decrease in net interest income.The increase in noninterest expense was primarily due to increases in regular operational activities.The decrease in net interest income resulted from a decrease in interest income on investment securities that was partially offset by an increase in interest income on loans.The decrease in interest income on securities was primarily the result of called securities and lower rates available on investments available for purchase.The decrease in interest income was partially offset by a decrease in interest expense, primarily due to the low interest rate environment. The Bank, founded in 1886, is a federally chartered stock savings bank and operates two offices in the Pittsburgh metropolitan area.The Company’s common stock trades in the over-the-counter market under the symbol “EKFC.” The foregoing material may contain forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. (Unaudited) December 31, September 30, Total assets $ $ Cash and investments Loans receivable, net Allowance for loan losses ) ) Deposits Total liabilities Stockholders' equity $ $ Nonaccrual loans $ $ Repossessed assets 30 Total nonperforming assets $ $ Allowance for loan losses to total loans % % Nonperforming loans to net loans % % Nonperforming assets to total assets % % Book value per share $ $ Number of common shares outstanding Three Months Ended December 31, (Unaudited) Interest income $ $ Interest expense Net interest income Provision for loan losses 40 20 Net interest income after provision for loan losses Noninterest income 36 20 Noninterest expense Income before income taxes Income tax expense Net income $ $ Earnings per share-basic and diluted $ $
